Citation Nr: 0520806	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease, secondary to service-connected calcified pleural 
plaques due to asbestosis.

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected calcified pleural 
plaques due to asbestosis.

3.  Entitlement to a compensable evaluation for calcified 
pleural plaques due to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that determination, the RO 
inter alia granted the claim of entitlement to service 
connection for calcified pleural plaques due to asbestosis, 
rated as noncompensably disabling, and denied the claims of 
entitlement to service connection for respiratory and cardiac 
disorders. 

In October 2003, a hearing was held before the undersigned, 
who is the Board member making this decision.  A transcript 
of the hearing is of record.

In February 2004, the Board remanded the case for additional 
development.  It has been returned for appellate review.




FINDINGS OF FACT

1.  The veteran was exposed to asbestos and engaged in combat 
with the enemy.

2.  The veteran's respiratory disorder, to include asthma and 
chronic obstructive pulmonary disease, is not related to 
service or to the service-connected calcified pleural plaques 
due to asbestosis.

3.  The veteran's coronary artery disease is not related to 
service or to the secondary to service-connected calcified 
pleural plaques due to asbestosis.

4.  The veteran's calcified pleural plaques due to asbestosis 
disability do not cause functional impairment.

CONCLUSIONS OF LAW

1.  The veteran's respiratory disorder, to include asthma and 
chronic obstructive pulmonary disease, was not incurred in or 
aggravated by service, or related to service or the service-
connected calcified pleural plaques due to asbestosis.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).

2.  The veteran's coronary artery disease was not incurred in 
or aggravated by service, or related to service or the 
service-connected calcified pleural plaques due to 
asbestosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

3.  The criteria for a compensable evaluation for calcified 
pleural plaques due to asbestosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.31, 4.97, Diagnostic Codes 6899-6833 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual Background, Law and Regulations, & Analysis

Secondary Basis

The veteran primarily contends that his coronary artery 
disease and respiratory disorders are related to his service-
connected calcified pleural plaques due to asbestosis.  At 
his hearings, he testified that his private physician related 
his disorders to his plural plaques disability and that 
service connection should be given based on the benefit of 
the doubt.  See Hearing Transcripts dated in November 2002 
and in October 2003.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310.  

Additionally, when aggravation of a non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, service connection for calcified pleural 
plaques is in effect.  See September 2001 Rating Decision.  
Medical reports also reflect diagnoses of peripheral vascular 
disease, systemic hypertension, mild mitral stenosis and mild 
to moderate mitral regurgitation, coronary artery disease 
with cardiomegaly, and chronic obstructive pulmonary disease.  

Following a review of the record, the preponderance of the 
evidence is against the veteran's claims.  The probative and 
persuasive evidence does not show that his coronary artery 
disease and respiratory disorder, to include asthma and 
chronic obstructive pulmonary disease, are related to the 
service-connected calcified pleural plaques.  

The veteran's testimony attributing his heart and respiratory 
disorders to the service-connected calcified pleural plaques 
disability is acknowledged.  The medical statements from R. 
L. Huddleston, M.D., reflecting that the veteran was exposed 
to asbestos which resulted in a mid-lung nodule with chronic 
obstructive pulmonary disease and heart disease are also 
acknowledged.  See Medical statements from R. L. Huddleston, 
M.D., dated in September 2000, December 2000, and December 
2002.  This evidence is not of sufficient probative and 
persuasive value to substantiate the veteran's claims.  When 
rendering each medical opinion, R. Huddleston, M.D., did not 
indicate that he had reviewed the veteran's claims file.  
More importantly, he did not provide any reasons and bases to 
support his conclusory statements.  

In November 2001, February 2002, March 2004, and May 2004, 
the veteran underwent several VA examinations.  Although the 
VA examiners did not indicate that they had reviewed the 
claims file, the examiners reported that they had reviewed 
the veteran's laboratory reports, examination findings, and 
medical history.  The examiners also provided objective 
reasons and bases to support their medical conclusions.

Regarding the heart, in 2001, the VA examiner, after 
examining the veteran, reasoned that it has never been shown 
that asbestosis itself is a risk factor for coronary artery 
disease in patients who have severe occupational lung 
disease.  He stated that the patients ultimately develop 
pulmonary hypertension and right-sided heart failure.  The 
examiner added there was no evidence by physical examination 
or echocardiography that the veteran has elevated right-sided 
heart pressures.  The examiner found that the veteran's 
coronary artery disease and peripheral vascular disease could 
all be attributed to his hyperlipidemia and protracted 
smoking history.  The examiner added that the veteran's mild 
mitral stenosis was asymptomatic and likely related to 
advanced age and calcific degeneration.  

Regarding the respiratory system, in 2001, the VA examiner 
rendered diagnoses of minimal chronic obstructive pulmonary 
disease and moderate decrease in diffusing capacity most 
likely due to pulmonary vascular disease, emphysema, or both.  
The examiner acknowledged the possibility of asbestos, noting 
that it could not be completely ruled out.  Additional tests 
were ordered.

In February 2002, a separate VA examiner noted that he had 
not examined the veteran, but he had reviewed the veteran's 
previous examination report and laboratory test findings, 
which were conducted by a cardiologist and pulmonary disease 
specialist.  He noted that physical examinations associated 
with the heart and respiratory system were essentially 
normal.  Although a computed tomography scan of the chest 
revealed pleural plaques, there was no evidence of asbestos 
induced parenchymal lung injury or lung cancer.  
Additionally, cardiac examination revealed no evidence of 
active ischemic heart disease despite the veteran's history.  
Just as in 2001, the examiner found that the veteran's lung 
function abnormalities were compatible with a history of 
smoking, and that his plaques indicated prior asbestos 
exposure.  They did not indicate disease, nor were they 
predictors of any future disease.  

The veteran also underwent VA examinations in March 2004.  
The VA examiners in March 2004 also independently found that 
the veteran's heart and respiratory disorders were not 
related to the service-connected plural plaques disability.  
On respiratory examination, the VA examiner found that the 
veteran did not have a military related impairment, since the 
asbestos related plaques were not causing impairment.  He 
attributed the veteran's chronic obstructive pulmonary 
disease to smoking.  On heart examination, the VA examiner 
found that the veteran's cardiac symptomatology was not 
related to his pleural plaques due to asbestosis.  He 
reasoned that the veteran had normal oxygenation on room air 
and alveolar ventilation.  The veteran also had other 
multiple risk factors for developing coronary artery disease.  

When weighing positive and negative medical opinions, the 
Board may favor the opinion of one competent medical 
professional over that of another, as long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The Board acknowledges that R. L. Huddleston is the veteran's 
treating physician.  Nonetheless, medical opinions rendered 
by treating physician's opinion do not receive greater weight 
than that of a VA examiner or any other doctor.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The medical 
opinions rendered by the VA examiners are of more probative 
and persuasive value than the opinions rendered by R. L. 
Huddleston, M.D.  The VA examination reports show that the 
veteran's laboratory tests were reviewed, that the veteran 
was examined on several occasions, and that each VA examiner 
provided adequate reasons and bases for reaching an 
independent objective opinion.  The VA medical opinions are 
consistent too.  In contrast, the opinions rendered by R. L. 
Huddleston, M.D., are merely conclusory statements relating 
the veteran's disorders to asbestosis.  See Medical Statement 
dated in December 2000.  The VA medical opinions weigh 
against the veteran's claims.

In the absence of probative medical evidence, the only other 
evidence of record to support his claims is his own lay 
opinion.  See Hearing Transcripts dated in November 2002 and 
in October 2003.  The veteran does not have the requisite 
medical training or expertise to render a competent opinion 
as to medical causation.  Without such corroborating medical 
evidence, the veteran's lay assertions are not of sufficient 
probative value to substantiate his claims for service 
connection on a secondary basis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).



Direct Basis

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including arteriosclerosis or 
organic heart disease, if manifest to a degree of 10 percent 
or more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

During service the veteran worked as a machinist aboard the 
USS MISSISSIPPI, and he was exposed to asbestos at that time.  
See July 2004 Supporting Statement from S. B.; September 2001 
National Personnel Records Center report; and VBA's 
Adjudication Procedure Manual, M21-1, 7.21.  As previously 
noted, service connection for calcified pleural plaques is in 
effect.  See September 2001 Rating Decision.  The evidence 
also demonstrates that the veteran engaged in combat with the 
enemy.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  In light of the foregoing, the evidence 
establishes that the veteran was exposed to asbestos during 
service.

Despite the foregoing, the preponderance of the evidence 
weighs against the veteran's claims.  The competent evidence 
of record does not establish that the veteran's heart and 
respiratory disorders were incurred in, aggravated by, or in 
any way related to service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The veteran's service medical records are negative.  On 
discharge examination in October 1945, the respiratory and 
cardiovascular systems were normal.  During service, a 
diagnosis of chronic heart or respiratory disability was not 
made.  

The medical evidence also does not show that the veteran's 
heart disorders developed to a compensable degree within a 
year after service.  VA medical reports dated from 1947 to 
2004 reflect the veteran's heart disorder was initially noted 
many years post service.  

Finally, the probative and persuasive medical evidence does 
not medically link the veteran's heart and respiratory 
disorder to service or any in-service asbestos exposure.  
Although the veteran received treatment for upper respiratory 
infections in 1947, not one of the reports relates those 
infections to service or any event of service.  As discussed 
above, the probative and persuasive medical evidence 
establishes that the veteran's chronic heart and respiratory 
disorders developed many years post service and that they are 
related to other factors, e.g., smoking history, 
deconditioning, and age.  It does not medically relate the 
veteran's disorder to active service.  Without competent 
medical evidence supporting the veteran's lay assertions, 
entitlement to service connection for any respiratory and 
cardiac disorder is not warranted.  

In this case, the preponderance of the evidence weighs 
against the veteran's claims of entitlement to service 
connection for coronary artery disease and a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease, on a secondary basis and direct basis.  Thus, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  The claims are denied.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Increased Rating

The veteran seeks an increased rating for the service-
connected pleural plaques disability.  The veteran 
essentially maintains that his calcified plural plaques 
disability causes difficulty with breathing and functional 
impairment.  See generally, Hearing Transcripts dated in 
November 2002 and in October 2003.

Because he appealed the September 2001 initial rating 
determination, separate ratings can be assigned for separate 
periods of time based on facts found -a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Although the Ratings Schedule does not provide a listing for 
rating calcified plural plaques, Diagnostic Code 6833 provide 
for impairment due to asbestosis.  As such, a rating by 
analogy to the aforementioned code is both possible and 
appropriate under 38 C.F.R. § 4.20.  See 38 C.F.R. § 4.20.

For asbestosis, Diagnostic Code 6833 provides the following:

?	100 percent: Forced Vital Capacity (FVC) less than 50-
percent predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; 
corpulmonale or pulmonary hypertension, or; requires 
outpatient oxygen therapy.

?	60 percent: FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

?	30 percent: FVC of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted.

?	10 percent: FVC of 75- to 80-percent predicted, or; DLCO 
(SB) of 66- to 80-percent predicted.  

38 C.F.R. § 4.97, Diagnostic Code 6833.

A review of the pertinent medical evidence has been 
accomplished.  The criteria for a compensable rating for 
calcified pleural plaques have not been met.  The probative 
and persuasive evidence demonstrates that the veteran's 
respiratory impairment is due to non-service connected 
disabilities.  The service-connected calcified pleural 
plaques disability is not productive of any impairment.  
38 C.F.R. § 4.31 (Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).

The veteran's complaints of difficulty with breathing and 
increased functional impairment are acknowledged.  
Additionally, the pulmonary function tests results recorded 
on VA examination in November 2001 are acknowledged.  
Pulmonary function test showed the following:  forced vital 
capacity (FVC) of 2.75 pre-bronchodilatory, 81 percent 
predicted; post bronchodilator was 2.7, 80 percent predicted; 
and diffusing capacity adjusted was 41 percent predicted and 
diminished.  However, the impressions were minimal 
obstructive pulmonary disease and moderate decrease in 
diffusing capacity most likely from pulmonary vascular 
disease, emphysema, or a combination of both.  Although the 
examiner did not rule out asbestosis, he also did not 
attribute the veteran's impairment to service-connected 
disability.

In addition, a VA examiner in February 2002 reported that the 
veteran's service-connected pleural plaques merely 
represented asbestos exposure.  They did not indicate acute 
asbestos disease.  

Moreover, although moderate obstructive ventilatory 
impairment was found on respiratory examination in March 
2004, the examiner opined that the veteran's asbestosis 
related pleural plaques did not cause any sort of impairment.  
See March 2004 VA Examination Report and April 2004 Addendum.  
The examiner attributed the veteran's impairment to his 
nonservice-connected chronic obstructive pulmonary disease 
and coronary artery disease with cardiomegaly.  

The Board is cognizant of the absence of the March 12, 2004, 
pulmonary function test results, which revealed moderate 
obstructive ventilatory component with normal oxygen tension 
at room and normal alveolar ventilation.  Nonetheless, the 
absence of the veteran's pulmonary function test does not 
frustrate the Board's review.  Even if the reports were 
available, a compensable rating for the veteran's service-
connected disability would not be warranted.  The VA 
examination reports dated from 2001 to 2004 unanimously 
attribute the veteran's shortness of breath and respiratory 
impairment to his non-service-connected disabilities chronic 
obstructive pulmonary disease and coronary artery disease.  
When the evaluating the veteran's service-connected calcified 
plural plaques disability, impairment resulting solely from 
that disability is for consideration.  Consideration of 
impairment clearly identified as resulting from non-service-
connected disability is prohibited.  

In this case, the medical evidence clearly demonstrates that 
the veteran's calcified pleural plaques disability does not 
cause impairment.  Thus, the criteria for a compensable 
evaluation have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.31, 4.97, Diagnostic Code 6899-6833. 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in 
September 2001, Statement of the Case dated in February 2002, 
Supplemental Statement of the Case dated in February 2005, 
and VA letters dated in February 2001 and February 2004, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claims.  In the 2001 and 2004 letters, VA 
told the veteran what type of evidence or information he 
needed to substantiate his claims, what type of evidence or 
information he should provide, and what type of medical 
records, employment records, or records from other Federal 
agencies, it would help him obtain.  In the 2001 and 2004 
letters, as well as the February 2004 BVA remand, the veteran 
was also essentially asked to submit any evidence in his 
possession.  VA has fulfilled its duty to inform the veteran 
of the information and evidence needed to substantiate his 
claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA medical and 
examination reports dated from 2000 to 2004, and private 
medical statements dated from 2000 to 2002.  The record 
indicates that the veteran received treatment for his heart 
disorder in 1970 at Baptist Hospital.  It also indicates that 
the veteran underwent pulmonary function tests at Memorial 
Medical Center in 1992.  Those reports are not of record.  
The veteran was furnished medical release of information 
forms and told to inform VA of any additional dates and 
places of treatment, as well as any other pertinent 
information or evidence in his control.  Neither the veteran 
nor his representative indicated that such evidence would 
support his claim or that the reports were available.  See 
March 5, 2001, and February 14, 2005, Statements In Support 
of Claim.  Thus, no additional action in this regard is 
warranted.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

In February 2004, the Board directed the RO to schedule the 
veteran for respiratory and heart VA examination and to 
transfer the veteran's claims file to the examiners for 
review.  The Board also indicated that the examiners should 
specifically state that the claims file had been reviewed.  
Although the 2004 VA examination reports do not specifically 
indicate that the veteran's claims file had been reviewed, 
the examiners noted review the veteran's current films as 
well as the veteran's 2002 films.  In addition, the 
examination reports contain a thorough review of the 
veteran's history, clinical findings, and reasons and bases 
for the examiners' decisions.  The reports are also 
consistent with other objective evidence of record.  
Accordingly, the Board finds that the examination reports 
substantially comply with the Board's February 2004 remand 
requests, and that this Board's review has not been 
frustrated.  No additional development in this regard is 
needed.  

In February 2004, the Board directed the RO to scheduled the 
veteran for a VA respiratory examination and to obtain the 
veteran's pulmonary function test results.  At this time, it 
is noted that the veteran's November 2001 pulmonary function 
tests were of record.  Thus, no Stegall v. West, 11 Vet. App. 
268 (1998) violation has occurred.

In any event, in March 2004, the veteran underwent a VA 
respiratory examination.  In the examination report, the 
examiner referenced a March 12, 2004, pulmonary function 
test, which revealed moderate obstructive ventilatory 
component with normal oxygen tension at room and normal 
alveolar ventilation.  The pulmonary function test scores are 
not of record.  See VA Deferred Rating dated in June 2004.  
However, the record reflects that the RO made several 
attempts to obtain the report and found that it was not 
available.  Instead, it obtained an April 2004 addendum, 
which reiterated the previous clinical finding.  See February 
2005 Supplemental Statement of the Case.  Given the 
foregoing, the mandates of Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) are not applicable.  

Additionally, because the medical evidence clearly 
establishes that the veteran's service-connected calcified 
pleural plaques is not productive of any functional 
impairment and clearly establishes that the veteran's 
functional impairment is due to his nonservice connected 
chronic obstructive pulmonary disease and coronary artery 
disease, no additional development in this regard is 
warranted.  There is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate his claim.  38 C.F.R. § 3.159(d) (2004).  As 
noted, a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Finally, at his personal hearings in November 2002 and in 
October 2003, the veteran indicated that records pertaining 
to another person had been placed in his claims file.  The 
paragraphs concerning another veteran's history have been 
crossed out.  Further, each VA examination report dated from 
1998 to 2005 was based on the veteran's history, clinical 
findings, and laboratory reports.  The Board's review has not 
been frustrated in this regard, and the veteran has not been 
prejudiced.  

VA has met its duty to assist the veteran in the development 
of this appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).  


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease, 
secondary to service-connected calcified pleural plaques due 
to asbestosis is denied.

Entitlement to service connection for coronary artery disease 
secondary to service-connected calcified pleural plaques due 
to asbestosis is denied.

Entitlement to a compensable evaluation for calcified pleural 
plaques due to asbestosis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


